 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     ANTONIO VIVAS,
11                                                         Case No.: 2:18-cv-01976-JAD-NJK
            Plaintiff(s),
12                                                                       ORDER
     v.
13
     EQUIFAX INFORMATION SERVICES,
14   LLC,
15          Defendant(s).
16         The parties were ordered to file dismissal papers by February 4, 2019, Docket No. 12, and
17 have failed to comply with that order. The parties shall file dismissal papers or a status report by
18 February 12, 2019. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE
19 IMPOSITION OF SANCTIONS.
20         IT IS SO ORDERED.
21         Dated: February 5, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
